— Appeal by defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered October 1, 1981, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The only issue on this appeal is whether the hearing court erred in refusing to suppress the defendant’s incriminatory statements obtained in the absence of counsel. It is undisputed that the interrogating officers were aware that defendant had several prior arrests and that he denied that he was represented by counsel when the officers made appropriate inquiry (see People v Smith, 54 NY2d 954; People v Bartolomeo, 53 NY2d 225). Defendant would have this court impose a rule which would require the police to check the records within their jurisdiction, upon every arrest, to determine whether the respective defendant was being represented by counsel on an unrelated charge. In People v Servidio (77 AD2d 191, affd 54 NY2d 951), this court squarely rejected such a rule. We adhere to that determination herein. Since defendant denied that he was represented by counsel, and voluntarily waived his right to have an attorney present during questioning, his statements were not subject to being suppressed. Gibbons, J. P., Thompson, Bracken and Niehoff, JJ., concur.